DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application No. 2011/0293914).
Regarding claim 1, Maurer et al. teach a skin material-coated foamed particle molded body (page 1, paragraphs [0002], [0016], page 2, paragraph [0017]) comprising a skin material made of a polypropylene-based resin molded body (page 1, paragraph [0016], page 2, paragraphs [0017], [0026]-[0032], [0035], page 11, paragraph [0137]) and a polypropylene-based resin foamed particle molded body coated with the skin material (page 1, paragraph [0016], page 2, paragraph [0017], page 4, paragraphs [0063]-[0065], page 5, paragraphs [0078], [0079]), wherein the skin material has a multilayer structure including an inner layer adhered to the polypropylene-based resin foamed particle molded body and an outer layer disposed outside the inner layer (page 3, paragraphs [0056]-[0058], page 10, paragraph [0134], page 11, paragraphs [0137], [0138]), the outer layer contains a polypropylene-based resin and a reinforcement fiber (page 3, paragraphs [0056]-[0058], page 10, paragraph [0134], page 11, paragraphs [0137], [0138]), the inner layer contains polypropylene-based rein and a reinforcement fiber (page 2, paragraph [0017], page 3, paragraphs [0056]-[0058], page 10, paragraphs [0130], [0134], page 11, paragraphs [0137], [0138]).
Maurer et al. do not disclose wherein the inner layer contains a reinforcement fiber in a lower content ration than a content ratio of the reinforcement fiber contained in the outer layer, and an average value of a ratio of a thickness of the outer layer to a sum of a thickness of the outer layer and a thickness of the inner layer is 0.20 or more and 0.65 or less, and a coefficient of variation Cv of the ratio is 30% or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in reinforcement content ratio, ratio of thickness and coefficient of variation involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the reinforcement content ratio, ratio of thickness and coefficient of variation of Maurer et al. in order to provide reinforcement and thermal compatibility (Maurer et al., page 10, paragraph [0134], page 11, paragraph [0140]).
Regarding claim 2, Maurer et al. teach wherein an average thickness of the skin material is equal to or greater than 100 microns which reads on Applicant’s claimed range of 1 mm or more and 5 mm or less (page 3, paragraph [0058]).
Regarding claim 3, Maurer et al. do not disclose wherein a weight average fiber length of the reinforcement fiber contained in the outer layer is 0.5 mm or more and 2.0 mm or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in average fiber length involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the average fiber length in order to provide reinforcement (Maurer et al., page 10, paragraph [0134]).
Regarding claim 4, Maurer et al. do not disclose wherein a fusion ratio of the polypropylene-based resin foamed particle molded body is 40% or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges fusion ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the fusion ratio of Maurer et al. in order to provide thermal compatibility (Maurer et al., page 11, paragraph [0140]).
Regarding claim 5, Maurer et al. do not disclose wherein the content ratio of the reinforcement fiber in the outer layer is 5% by mass or more and 30% by mass or less, and a content of the reinforcement fiber in the inner layer is 0% by mass or more and less than 5% by mass.  However, Maurer et al. teach wherein the composition of the skin is determined by the desired functionality of the skin (Maurer et al., page 3, paragraph [0058]).  One would have been motivated to modify the amount of reinforcement fiber in the outer layer and inner layer of Maurer et al. in order to provide the desired functionality (Maurer et al., page 3, paragraph [0058]).
Regarding claim 6, Maurer et al. do not disclose wherein a peel strength between the skin material and the polypropylene-based resin foamed particle molded body is 0.3 MPa or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges peel strength involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the peel strength of Maurer et al. in order to provide thermal compatibility (Maurer et al., page 11, paragraph [0140]).
Regarding claim 7, Maurer et al. teach wherein the reinforcement fiber is a carbon fiber (page 10, paragraph [0134]).
Regarding claim 9, Maurer et al. teach wherein an apparent density of the skin material coated foamed particle body is from about 16 kg/m3 (= about 16 g/L) to about 200 kg/m3 (= about 200 g/L) which reads on Applicant’s claimed range of 180 g/L or more and 500 g/L or less (page 6, paragraph [0084]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application No. 2011/0293914) in view of Tokiwa et al. (US Patent Application No. 2008/0275148).
Maurer et al. are relied upon as disclosed above.
Regarding claim 8, Maurer et al. fail to teach wherein the polypropylene-based resin molded body is a hollow body molded body formed by blow-molding a parison having a multilayer structure including an inner layer and an outer layer disposed outside the inner layer which were formed by coextrusion.  However, Tokiwa et al. teach a polypropylene based molded body that is a hollow body molded body (page 1, paragraph [0011]).
The product-by-process limitation “formed by blow-molding a parison having a multilayer structure including an inner layer and an outer layer disposed outside the inner layer which were formed by coextrusion” would not be expected to impart distinctive structural characteristics to the molded body.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the molded body of Maurer et al., as modified by Tokiwa et al., possesses the same characteristics as the Applicant’s claimed molded body.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the hollow blow molded body of Tokiwa et al. in Maurer et al. in order to provide good bonding between the skin and the molded article of expanded beads and is excellent in lightness in weight, mechanical properties, appearance and reproducibility of the shape in the mold (Tokiwa et al., page 1, paragraph [0015]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/16/2022